Citation Nr: 1127444	
Decision Date: 07/22/11    Archive Date: 07/29/11

DOCKET NO.   07-06 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to an effective date earlier than June 23, 2006, for a 10 percent rating for residuals of bilateral postoperative inguinal hernias.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, J.O.


ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel


INTRODUCTION

The appellant had active service from December 1990 to September 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

In March 2009, a Travel Board hearing was held before the undersigned Veterans Law Judge and a transcript of that hearing is of record.

This case was previously before the Board in April 2009.  The case was remanded for issuance of a statement of the case on the inextricably intertwined issue of whether a December 1994 RO rating decision which assigned a noncompensable initial rating for service-connected bilateral postoperative inguinal hernias contained clear and unmistakable error (CUE).  In May 2009, a statement of the case was issued on the claim.  The appellant did not file a timely substantive appeal.  In a June 2011 Post-Remand Brief, the appellant's representative contends that the appellant was entitled to a compensable rating for his painful scars under Diagnostic Code 7804 in 1994.  Arguably, the representative is expressing disagreement with the May 2009 statement of the case, which found that the December 1994 rating decision did not contain CUE.  However, the Brief was not received within 60 days of the May 2009 statement of the case or one year of the original denial of CUE in a February 2007 statement of the case.  Consequently the statement cannot be construed as a substantive appeal.  38 C.F.R. § 20.302(b).  Thus, the issue of whether the December 1994 rating decision contained CUE is not before the Board.  The Board finds that the RO substantially complied with the mandates of the April 2009 remand and will proceed to adjudicate the appeal.  See Dyment v. West, 13 Vet. App. 141 (1999) (noting that a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998) where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  


FINDINGS OF FACT

1.  A December 1994 rating decision granted entitlement to service connection for bilateral inguinal hernias and assigned a noncompensable rating, effective October 1, 1994.  

2.  On June 23, 2006, the RO received the appellant's claim for an increased (compensable) rating for his service-connected bilateral inguinal hernias.

3.  Between December 1994 and June 23, 2006, the appellant did not submit a claim, formal or informal, for an increased (compensable) evaluation for his service-connected bilateral inguinal hernias, nor is it factually ascertainable that there was an increase in severity within the year preceding June 23, 2006. 


CONCLUSION OF LAW

The criteria for an effective date earlier than June 23, 2006, for the assignment of a 10 percent rating for service-connected bilateral inguinal hernias have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.151, 3.155, 3.157, 3.400 (2010).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the appellant's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, each piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The appellant has appealed the September 2006 rating decision which granted an increased rating of 10 percent for bilateral inguinal hernias, effective June 23, 2006.  His filing of a notice of disagreement with the effective date of the 10 percent rating does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  38 C.F.R. § 3.159(b)(3) (2010).  Rather, the appellant's appeal as to the assignment of the June 23, 2006, effective date, as a 'downstream issue,' triggers VA's obligation to advise the appellant of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  38 U.S.C.A. §§ 5104, 7105 (West 2002).  A February 2007 statement of the case (SOC) under the heading 'Pertinent Laws; Regulations; Ratings Schedule Provisions,' set forth the relevant regulations for consideration.  Additionally, an August 2006 VCAA notice letter provided information concerning how VA determines the disability rating and effective date.  Therefore, the Board finds that the appellant has been informed of what was necessary to achieve an earlier effective date for the 10 percent evaluation for bilateral inguinal hernias. 

Duty to Assist

The Board concludes VA's duty to assist has been satisfied.  The appellant's service treatment records and VA medical records are in the file.  A VA examination could not result in the claimed earlier effective date.  Significantly, the appellant has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.

II. Legal Criteria

Earlier Effective Date

The general rule with respect to the effective date of an award of increased compensation is that the effective date of the award 'shall not be earlier than the date of the receipt of the application thereof.'  38 U.S.C.A. § 5110(a).  This statutory provision is implemented by regulation that provides that the effective date for an award of increased compensation will be the date of receipt of claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(o)(1).

An exception to the general rule regarding increased ratings applies, however, under circumstances where the evidence demonstrates that a factually ascertainable increase in disability occurred within the one-year period preceding the date of receipt of a claim for increased compensation.  If an increase in disability occurred within one year prior to the claim, the increase is effective as of the date the increase was 'factually ascertainable.'  If the increase occurred after the date of claim, the effective date is the date of increase.  38 U.S.C.A. § 5110(b)(2); Dalton v. Nicholson, 21 Vet. App. 23, 31-32 (2007); Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. § 3.400(o)(1)(2); VAOPGCPREC 12-98 (1998).

Rating Disabilities

Disability ratings are based on average impairment in earning capacity resulting from a particular disability, and are determined by comparing symptoms shown with criteria in VA's Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. § Part 4.  Separate diagnostic codes identify the various disabilities.  Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the appellant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.

The appellant's bilateral inguinal hernias, post-operative with residual scars, are currently rated under 38 C.F.R. § 4.114, Diagnostic Code 7338.  Diagnostic Code 7338 provides that for small reducible inguinal hernia, without true hernia protrusion, a noncompensable rating is warranted.  For an inguinal hernia that is not operated, but is remediable, a noncompensable rating is warranted.  For postoperative recurrent inguinal hernia that is readily reducible and well supported by truss or belt, a 10 percent rating is warranted.  For a small postoperative recurrent inguinal hernia, or an unoperated irremediable inguinal hernia, not well supported by truss, or not readily reducible, a 30 percent rating is warranted.  A 60 percent rating is warranted for a large, postoperative inguinal hernia, recurrent, not well supported under ordinary conditions and not readily reducible, when considered inoperable.  38 C.F.R. § 4.114.

III. Analysis

Entitlement to service connection for bilateral inguinal hernias, post-operative, was initially awarded in a December 1994 rating decision.  A noncompensable rating was assigned at that time.  The appellant did not appeal that determination, nor did he complete an appeal of a February 2007 RO determination that such rating decision did not contain clear and unmistakable error.  As such the December 1994 rating decision is final.  38 U.S.C.A. § 7105.

In correspondence received on June 23, 2006, the appellant filed a claim of entitlement to an increased rating for his service-connected bilateral inguinal hernias.  In a September 2006 rating decision, the RO increased the rating for the appellant's service-connected bilateral inguinal hernias, post-operative, with residual scars, to 10 percent with an effective date of June 23, 2006.  

Based on the procedural history, the December 1994 rating decision was the last final denial of entitlement to a higher rating prior to the initiation of the most recent increased rating claim on June 23, 2006.  

Due to the finality of the December 1994 rating decision, an award of an increased rating cannot precede that determination.  Thus, the question for consideration is whether an earlier effective date prior to June 23, 2006, but after December 1994, is possible.   

As previously noted, the effective date with respect to an increase in disability rating will be the date of receipt of claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o).  An exception is provided in, 38 C.F.R. § 3.400(o)(2), which states that the effective date will be the earliest date as of which it is factually ascertainable that an increase in disability had occurred if a claim is received within 1 year from such date, otherwise the date of receipt of claim.

Under 38 C.F.R. § 3.400(o)(2), it is necessary to determine whether, sometime from June 24, 2005, through June 23, 2006, a compensable increase in the appellant's bilateral inguinal hernias became factually ascertainable.  However, there is no medical evidence of record pertaining to between these two dates.  Therefore, an increase in his disability was not factually ascertainable within the year prior to the June 23, 2006, claim date.

As the exception provided in 38 C.F.R. § 3.400(o)(2) is thus inapplicable, the standard remains that of a comparison between the date of receipt of claim or the date entitlement arose, with the later of the two serving as the effective date.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o).  Thus, the June 23, 2006, date of claim is the appropriate effective date here, because even if the date that the entitlement arose could be found to precede it, the latter of the two dates controls.  38 C.F.R. § 3.400(o).

The Board has also reviewed the claims file for any communication submitted between the previous final RO determination issued in December 1994, and the claim date of June 23, 2006, that could be identified as an informal claim.  See 38 U.S.C.A. § 101(30); 38 C.F.R. § 3.1(p).  However, no such communication was found in the record.

In conclusion, the evidence of record fails to establish entitlement to an effective date earlier than June 23, 2006, the date presently assigned.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990). 


ORDER

An effective date earlier than June 23, 2006, for an award of a 10 percent evaluation for bilateral postoperative inguinal hernias is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


